Citation Nr: 0431851	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  98-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
right foot.

2.  Entitlement to service connection for pes planus of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to August 
1978.  He also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral pes 
planus.

A hearing was held before the Board, sitting in Oakland, in 
September 2002, and a transcript of that hearing is in the 
file.  In August 2003, the Board remanded the case for 
further development of the medical evidence.


FINDINGS OF FACT

1.  The veteran currently has bilateral pes planus.

2.  Pes planus of the right foot existed prior to active 
service.

3.  Pes planus of the right foot underwent an increase in 
severity of disability during active service.

4.  The increase in severity of the disability of pes planus 
of the right foot during active service was not clearly and 
unmistakably the result of the natural progress of the 
condition.

5.  Pes planus of the left foot was first noted many years 
after active duty.

6.  Pes planus of the left foot did not originate during 
active duty is not the result of a disease contracted or 
injury sustained in active duty.

7.  Pes planus of the left foot is not the result of an 
injury or disease incurred in line of duty during active duty 
for training or from an injury incurred in line of duty 
during inactive duty for training.

8.  Pes planus of the left foot is not the result of 
service-connected degenerative joint disease of the lumbar 
spine.  


CONCLUSIONS OF LAW

1.  Pes planus of the right foot preexisted active service 
and was aggravated in active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153; 38 C.F.R. §§ 3.304, 3.306 (2004).

2.  Pes planus of the left foot was not incurred or 
aggravated in active service and is not proximately due to or 
the result of service-connected degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 
1153; 38 C.F.R. §§ 3.36, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for pes planus of the right foot, and 
therefore the benefit sought on appeal has been granted in 
full with regard to that claim.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the veteran has resulted 
concerning the claim for service connection for pes planus of 
the right foot.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With regard to the claim for service connection for pes 
planus of the left foot, the Board notes that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  Nevertheless, the 
veteran was provided with a notification letter in February 
2004, prior to the readjudication of his claim in an April 
2004 supplemental statement of the case (SSOC), and the Board 
finds that this letter complied with the requirement of the 
VCAA and that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the transfer of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated in the SSOC provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the February 
2004 letter about the information and evidence that VA would 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The RO also informed the 
veteran about the information and evidence already in the 
record in his case and what evidence VA would make reasonable 
attempts to obtain on his behalf but which was still his 
responsibility to submit to support his claim.  Although the 
VCAA notice letter that was provided to the veteran did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decision, statement of the case(SOC) , and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim but which in this case was lacking.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was afforded a hearing at the RO in June 1999, and a 
transcript of his testimony from that hearing is in the file 
and has been reviewed.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony before the Board in September 
2002, and a transcript of that testimony is in the file.  The 
Board assisted the veteran by remanding the case in August 
2003 to obtain a medical opinion needed to decide the case.  
38 C.F.R. § 3.159(c)(4).  VA has also assisted the veteran 
and his representative throughout the course of the appeal by 
providing a statement of the case and supplemental statements 
of the case which informed the veteran of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Background

On a June 1967 Report of Medical Examination conducted in 
connection with the veteran's service in the Reserve Officers 
Training Corps (ROTC) prior to his entrance onto active duty 
in July 1970, the examiner noted that the veteran had a 
depressed 4th metatarsal of the right foot and pes planus, 
asymptomatic, stable.  On the July 1970 examination 
pertaining to the veteran's entrance onto active duty, the 
veteran indicated a history of foot trouble and, more 
specifically, of a fallen metatarsal of the right foot.  
Concerning this, the examiner noted "foot--pes planus-
mild-occasional pain."

There were no complaints or findings specifically concerning 
the left foot on the July 1970 entrance examination.  In 
March 1972, the veteran was noted to have a sprain of the 
left ankle with tenderness over the talus.  X-rays were 
negative, and he was treated with an ace bandage.  

On an April 1972 periodic examination, clinical evaluation of 
the feet and lower extremities was normal, although the 
veteran noted an occasionally sore right foot.  In August 
1974, the veteran was seen for complaints of pes planus of 
the right foot and was referred to the orthopedic clinic for 
evaluation.  In October 1974, he was seen for the orthopedic 
consultation at an Army hospital in Nurnberg, and the doctor 
noted a history of plantar strain of the right foot for six 
months which was aggravated by standing with pain in the sole 
of the foot.  On examination, the foot was nontender over the 
calcaneus and sole.  There was callosity over the 3rd and 4th 
metatarsal head.  An x-ray was negative.  The impression was 
plantar fascial strain, and the veteran was issued a combined 
metatarsal pad and navicular cookie.

On a December 1975 annual physical, the veteran noted a 
history of "flat foot (right)", and the examiner noted pes 
planus, right foot.  On a July 1978 examination conducted in 
connection with the veteran's separation from active duty, 
clinical evaluation of the feet and lower extremities was 
normal.  However, the veteran indicated a history of foot 
trouble, and the examiner noted that this referred to "flat 
right foot since (1966) no treatment sought."

On June 1982 and January 1987 periodic examinations conducted 
in connection with the veteran's service in the Reserves, the 
veteran indicated a history of foot trouble without further 
elaboration either by him or by the examiners.  Clinical 
evaluation of the feet and lower extremities on these 
examination reports was normal.  On a January 1991 
examination report, the veteran indicated a history of foot 
trouble, and the examiner noted "flat feet."  

On September 25, 1993, the veteran was seen with complaints 
of pain in both feet, the right more than the left, and 
plantar strain since the late sixties.  On examination, there 
was flattening of the arches of both feet, the left more than 
the right.  The veteran was issued a permanent profile 
because of flat feet which limited his duties so that he did 
not have to run in physical training and was to "avoid 
prolong[ed] walking."  

A private x-ray report, dated in March 1996, pertained to the 
left heel and reflected a history of heel pain.  The 
impression was a normal left heel.  On an August 1997 private 
examination report which pertained primarily to the back, B. 
H. C., M.D., noted that the veteran had flat feet.

In a report, dated in April 1999, from a private podiatrist, 
P. R. M., D.P.M., the doctor noted that the veteran provided 
a history of having been diagnosed with a fallen arch of the 
left foot as a child in the 1960s.  The veteran reported 
having tried over-the-counter inserts and having obtained 
minimal relief with these.  He stated that the pain in the 
left foot was now causing problems with his activities of 
daily living.  The doctor noted that radiographs done that 
day of the left foot showed collapse of the medial arch of 
the lateral view in weight bearing which was consistent with 
signs of excessive pronation.  Physical examination reflected 
a collapse of both arches with weightbearing, left being 
greater than the right.  There was also significant eversion 
of both heels.  There was pain in the left dorsal lateral 
foot and left heel on palpation.  The assessment included 
plantar fasciitis and pes plano valgus.  The doctor's plan of 
treatment included a custom made functional orthotic, and a 
note dated ten days after the examination showed that the 
veteran returned for orthotic casting.

During a hearing conducted before a VA hearing officer in 
June 1999, the veteran testified that he entered service with 
a preexisting fallen arch in the left foot.  June 1999 
Hearing Transcript (Tr.), page 2.  He stated that sometime 
between 1973 and 1975, when he was stationed in Germany, he 
sought medical treatment and was seen at "the 130th General 
Hospital" or "Nuremberg Community Hospital" and was issued 
"some arch supports, for both feet, not just the 
left . . . ."  June 1999 Hearing Tr., page 3.  He further 
testified that in the Reserves in the 1980s and 1990s his 
duties entailed basic training of new servicemembers, and he 
indicated that, in that capacity, he had to do the same 
physical training and activities that the new servicemembers 
were required to do such as two-mile runs and carrying 60-
pound packs.  He stated that this aggravated his feet and 
that, on September 25, 1993, a permanent profile was issued 
because of his flat feet which limited the physical 
activities he was required to perform.  June 1999 Hearing 
Tr., page 3-5.

In November 1999, the veteran submitted documents reflecting 
the dates of the types of duty performed over the years in 
the Reserves.  One document indicated that he was on "ADT" 
(active duty for training) from September 13, 1993, to 
September 15, 1993, and from September 17, 1993, to September 
18, 1993, and that on September 19, 1993, the type of duty 
performed was "MUTA" or "multiple unit training assembly."  

In a notation, dated in December 1999, from Dr. M., the same 
private podiatrist who had seen the veteran in April 1999, 
Dr. M. noted that the veteran complained of left heel pain.  
There was no pain to palpation during examination.  The 
doctor felt that possibly the pain was due to a nerve 
entrapment and noted, "but since he does have a history of 
chronic low back pain this is also contributing to this."  
The doctor dispensed medication and a foot buddy to wear 
daily over the left foot and ankle.  He instructed the 
veteran to continue wearing the orthotic in his right shoe 
but to discontinue the one in the left shoe until instructed.  
The doctor noted that he believed the veteran was suffering 
from plantar fasciitis and neuritis.

Later in December 1999, the veteran returned to see Dr. M. 
for follow-up.  He stated that his left heel felt better 
although he experienced some pain with palpation on the 
posterior aspect of the medial malleoulus.  The diagnosis was 
tarsal tunnel syndrome, plantar fasciitis, and calcaneal 
spur.  Dr. M. stated, "I do believe at this time with [the 
veteran's] history of overuse and back problems between these 
two combinations this is directly relating to his foot 
problems.  In my professional opinion this correlation is 
what is causing this patient to have continued foot pain."

At a hearing before the Board in September 2002, the veteran 
testified that he entered active duty in 1970 with a 
preexisting right flat foot.  He also stated that when he was 
treated in October 1974 at Nuremberg Army Hospital for pes 
planus he was given arch supports for both feet not just for 
the right foot.  BVA Hearing Tr. at 6.  He stated that he had 
worn arch supports ever since.  The veteran indicated that, 
while there were no specific injuries to feet while on active 
duty from 1970 to 1978, he felt that the rigors of military 
physical training aggravated his feet.  BVA Tr. at 13.  The 
veteran also testified that he had not had any foot injury or 
any specific event regarding his feet during the period of 
duty in the Reserve.  At the hearing, the Veterans Law Judge 
informed the veteran that in regard to service in the 
Reserve, the evidence must show disability resulting from a 
specific injury.  BVA Tr. at 8.  The veteran noted that he 
had been given a permanent profile for flat feet during his 
Reserve time, but stated that the profile was not occasioned 
by a specific injury.  The veteran stated that the focus of 
his claim for service connection was on his period of active 
duty in the 1970s and not on his Reserve service.  BVA Tr. At 
9.

In August 2003, the Board remanded the case for a VA 
examination and for a medical opinion as to whether a current 
bilateral foot disorder is related to service including the 
activities of military service; as to whether preservice pes 
planus increased in severity during service and, if so, 
whether such increase was due to the natural progression of 
the disorder; and finally whether any additional disability 
of the feet is the result of the veteran's service-connected 
degenerative disc disease of the lumbar spine.

In a February 2004 VA examination report, the diagnoses were 
chronic fasciitis of the left foot and of the right foot and 
pes planus bilaterally.  The examiner rendered the following 
opinion:

It is less likely than not that the 
bilateral foot disorder is related to the 
service and his activities during the 
service.  I feel that the pes planus was 
found to be increased by 
service-connected activities and the 
progression of the disorder is natural 
and naturally occurring.  I do not feel 
that the veteran ha[s] additional 
disability of the feet as well as of the 
service-connected degenerative joint 
disease of the lumbar spine.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 



Analysis

Entitlement to service connection for a disability requires 
that the veteran have the disability claimed.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (affirming the interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes).  The veteran currently has bilateral pes planus as 
shown on the recent medical evidence of record including the 
diagnosis on the February 2004 VA examination report.  
Therefore, this matter is not in dispute in this case.  The 
remaining question is whether current bilateral pes planus 
was incurred or aggravated in active service or is the result 
of a disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, 1131, 1153.

Right foot

Pes planus of the right foot was noted on the July 1970 
examination pertaining to the veteran's entrance onto active 
duty, and therefore the presumption of soundness is not 
raised in this case with regard to pes planus of the right 
foot.  38 U.S.C.A. § 1111.  Given the notation of pes planus 
of the right foot at entrance and the notation of pes planus 
of the right foot on the June 1967 ROTC examination report 
prior to service, the Board finds that pes planus of the 
right foot preexisted active service.  Thus, service 
connection may only be established if the evidence shows that 
pes planus of the right foot was aggravated during active 
service. 

In this regard, that Board notes that the veteran's 
complaints of pain in the right foot during service, 
including in 1974 when he was seen for an orthopedic 
consultation in the Army hospital at Nurnberg, suggests that 
the pes planus of the right foot, which was described as 
asymptomatic prior to service and mild upon entrance, 
underwent an increase in severity of disability during active 
service.  Therefore, the Board concludes that the presumption 
of aggravation of pes planus of the right foot is raised in 
this case.  That presumption must be rebutted by clear and 
unmistakable evidence including medical facts and principles 
showing that the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b).  

In this case, the only evidence relevant to the nature of the 
increase in severity of the pes planus of the right foot is 
the opinion of the VA examiner in February 2004.  This 
opinion is somewhat ambiguous because the examiner attributed 
the increase in disability to "service-connected 
activities" yet stated that the progression of the disorder 
was "natural and naturally occurring."  However, a natural 
progression of a disease or disorder within the meaning of VA 
regulations is one that would have resulted even if the 
veteran had not been in military service and exposed to the 
particular rigors that such service entails.  Thus, because 
the examiner attributed the increase in severity of the pes 
planus in service to "service-connected activities", the 
Board cannot conclude that this evidence meets the 
"onerous" evidentiary standard of clear and unmistakable 
evidence which requires that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 
(2003).  Thus, the Board finds that the increase in severity 
of the disability of pes planus of the right foot during 
active service was not clearly and unmistakably the result of 
the natural progress of the condition.  Therefore, the Board 
concludes that pes planus of the right foot was aggravated in 
active service, and service connection must be granted for 
pes planus of the right foot.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153; 38 C.F.R. §§ 3.304, 3.306 (2004).

Left foot.

Pes planus of the left foot was not noted on the July 1970 
entrance examination.  Therefore, the presumption of 
soundness is raised in this case with regard to pes planus of 
the left foot.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The Board notes that 
there is no evidence in this case that pes planus of the left 
foot existed prior to active service and there is affirmative 
evidence that it did not exist prior to service because it 
was not noted on the June 1967 ROTC examination report.  
Accordingly, the Board concludes that the presumption of 
soundness is not rebutted concerning pes planus of the left 
foot.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands - that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  

Concerning this, the Board notes that there were no 
complaints or findings concerning pes planus of the left foot 
in service.  Although in March 1972 the veteran was treated 
for a sprain of the left ankle and x-rays of the left foot 
were done at that time, the x-rays were negative, and there 
was no indication at this time of pes planus of the left 
foot.  Moreover, although the veteran testified that when he 
was seen in Nurnberg Army Hospital in 1974 for complaints of 
pes planus of the right foot, he was issued arch supports for 
both feet, the service medical records pertaining to this 
orthopedic consultation show only treatment of pes planus of 
the right foot.  The examiner specifically noted that the 
veteran was issued a "combined metatarsal pad and navicular 
cookie" and both the word "pad" and "cookie" (referring 
to a type of pad) were in the singular indicating treatment 
for only the right foot.  The Board assigns more probative 
weight to the service medical record written by the examiner 
contemporaneous with the treatment given in October 1974 than 
it does to the veteran's recollection many years later and 
concludes that the orthopedic consult done in 1974 pertained 
only to pes planus of the right foot.  This finding is 
consistent with all the other examination reports rendered 
during active duty which show a history of, and findings 
pertaining to, pes planus only of the right foot.
Pes planus of the left foot was first noted many years after 
active duty on a January 1991 examination report where "flat 
feet" were noted by the examiner.  Because there were no 
complaints or findings of pes planus of the left foot in the 
service medical records from the veteran's active duty period 
from July 1970 to August 1978 or in any medical reports for 
more than a decade thereafter, the Board finds that pes 
planus of the left foot did not originate during active duty 
and is not the result of a disease contracted or injury 
sustained in active duty.

Concerning the findings of pes planus of the left foot on the 
January 1991 examination conducted in connection with the 
veteran's service in the Reserves, the Board notes that this 
finding was not associated with a specific disease or injury 
-- or in the case of inactive duty for training, with a 
specific injury - which was incurred or aggravated in line of 
duty during Reserve service.  McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  Although on September 25, 
1993, the veteran was issued a permanent profile limiting his 
participation in physical training in the Reserves because of 
flat feet, there is no evidence in the record that the flat 
left foot was the result of an injury or disease incurred in 
line of duty during active duty for training or from an 
injury incurred in line of duty during inactive duty for 
training.

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the veteran to show that he became disabled from an injury 
or disease incurred in line of duty during active duty for 
training or from an injury incurred in line of duty during 
inactive duty for training.  The mere notation of disability 
on a physical profile is not sufficient evidence to show that 
the disability resulted from an injury or disease incurred in 
line of duty during active duty for training or from an 
injury incurred in line of duty during inactive duty for 
training as opposed to its having resulted from an injury or 
disease incurred in civilian life.

Thus, in this case, the Board finds that the preponderance of 
the evidence is against a claim that pes planus of the left 
foot is the result of an injury or disease incurred in line 
of duty during active duty for training or from an injury 
incurred in line of duty during inactive duty for training.  
Therefore, the Board concludes that pes planus of the left 
foot was not incurred or aggravated in active service, and 
the claim must be denied..  38 U.S.C.A. §§ 101(24), 1110, 
1111, 1131, 1153; 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 
(2004).  

Finally, with regard to statement of Dr. M., the private 
podiatrist, in December 1999, that possibly the veteran's 
foot pain was due to a combination of a history of overuse 
and back problems, the Board finds that, to the extent that 
this may be construed as a claim for service connection for 
pes planus on a secondary basis as a proximate result of the 
veteran's service-connected back condition, such a connection 
was ruled out by the opinion of the VA physician in February 
2004 who indicated that the veteran did not have additional 
disability of the feet that could be attributed to the 
service-connected degenerative joint disease of the lumbar 
spine.  The Board assigns more probative value to the VA 
physician's opinion than to Dr. M.'s because the VA doctor 
had reviewed all the evidence of record, including the 
service medical records, in rendering his opinion.  
Accordingly, the preponderance of the evidence is against a 
claim for service connection for pes planus of the left foot 
on a secondary basis under 38 C.F.R. § 3.310(a).



ORDER

Service connection for pes planus of the right foot is 
granted.

Service connection for pes planus of the left foot is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



